Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
Status of the Claims
Claims 1, 3-7, 9-13, and 15-18 are currently pending. 
Response to Arguments
 	Applicant’s arguments with respect to rejections made under §101 have been fully considered, but are not persuasive. Applicant argues that Claim 1 is not directed to a certain method of organizing human activity because it provides for “automatically and responsively recognizing that an electronically- read item identifier belongs to a pre- existing logical grouping and electronically setting that pre-existing logical grouping as the "current" grouping based on the recognition”.  This is merely a process of collecting and analyzing data except for the “automatically”, “electronically” and “real-time” which considered as additional elements that are generally linking the use of a judicial exception to a particular technological environment or a field of use.  Applicant further argues that claim is not directed to a judicial exception. Reading item identifier by a “personnel device” is considered as an additional elements used for extra- solution activity for data gathering/outputting (MPEP 2106.05(g)). Furthermore, the computer and internet are used to implement the abstract idea transmitting notifications. See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016): receiving or transmitting data over a network, e.g., using the Internet to gather data (utilizing an intermediary computer to Electronic Comm. v. Shopperschoice.com, LLC, no. 2019-1587, (Fed. Cir. May 14, 2020), slip op. at 7 (quotation marks and citations omitted).  
 	Applicant further argues that the claims “improves the functioning of a computer or improves another technological process or technical field because of the incorporation of the claimed rules/steps, not the use of a computer itself” because they “recite a solution which reduces memory and processing consumption by batching near real-time transmissions of notifications in a mobile environment.  Examiner respectfully disagrees. Sending “batches of notifications” does not improve the functioning of the technology.  Applicant did not specify in the remarks how the generation and communication of notification reduces memory and processing requirements. Furthermore, the claim does not require “16 million items being delivered per day”. See October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology"). Unlike Enfish and McRo, the claims here do not deal with the specific improvement to computer capability. In Enfish, claims are directed to improving how systems store and access data, and McRo claims are directed toward allowing computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators. Applicant has only identified improvements to the underlying abstract business practices and operations. At step one, the inquiry "asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an 'abstract idea' for which computers are invoked merely as a tool." Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir.2016). Again, “near real-time transmissions” is merely linking the use of a judicial exception to a particular technological environment. 
 Applicant further argues “other technologies did not perform these batching notifications based on automatically and responsively setting/updating logical groupings through electronically-read identifiers, such that claimed solution that is recited provides an inventive concept.” This argument does not specifically identify the additional elements that would be considered “significantly more” than the abstract idea under step 2B.  The claims have been analyzed and evaluated if each of the additional elements provide an inventive concept “significantly more” than the recited judicial exception as recited below.  The findings made to support this have not been disputed. Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1, 3-7, 9-13, and 15-18 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of grouping shipping items for pickup and/or delivery services (as shown in the recited representative functions of the independent claims-   

This qualifies as a method of organizing human activities because the limitations above are setting forth non-technical particulars of a commercial agreement or business relationship between people to notify customers about pickup and/or delivery services (i.e., in the terminology of the 2019 Updated Guidance, commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). The claims do not go beyond collecting and analyzing data on a generic device. Additionally, a human being could mentally perform much of the process, the claim recites (steps of observation and evaluation). 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One, 850 F.3d 1332 (Fed. Cir. 2017)—organizing, displaying, and manipulating data of particular documents; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results. The claims are also similar to the abstract ideas held to be nonstatutory by Secured Mail Solutions v. Universal Wilde, No. 2016-1728 (Fed. Cir. Oct. 1, 2017). Both are directed to communicating information about a mail object using personalized Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (“ processor”, “memory”,“ electronically”, “automatically”, “transmitting”,  “computer-program medium”, “non-transitory computer- readable storage medium”, “user interface of a display device”, and “ recipient devices”  -all recited at a high level of generality ). Although they have and execute instructions to perform the abstract idea itself (e.g. “program code” and “computer program”) this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”.   Additionally, the claims recite “personnel device”- this is merely used for extra- solution activity for data gathering/outputting (MPEP 2106.05(g)) and does not integrate the abstract idea into a practical application.  The claims recite “near real-time” which is generally linking the use of a judicial exception to a particular technological environment or a field of use and does not integrate it into a practical application. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements “ processor”, “memory”,“ electronically”, “automatically”, “transmitting”,  “computer-program medium”, “non-transitory computer- readable storage medium”, “user interface of a display device”, and “ recipient devices”,  see published Specification Par.18, Embodiments of the present invention may be implemented in various ways, including as computer program products that comprise articles of manufacture.par.22, it should be understood that each block of the block diagrams and flowchart illustrations may be implemented in the form of a computer program product, an entirely hardware embodiment, a -6- readable storage medium for execution. For example, retrieval, loading, and execution of code may be performed sequentially such that one instruction is retrieved, loaded, and executed at a time. In some exemplary embodiments, retrieval, loading, and/or execution may be performed in parallel such that multiple instructions are retrieved, loaded, and/or executed together.  par.34-38, Par.42-84, Par.40, the carrier computing system 105 may also include or be in communication with one or more output elements (not shown), such as audio output, video output, screen/display output, motion output, movement output, and/or the like, Par.32, each connected item/shipment 103 may include one or more processing elements, one or more display device/input devices (e.g., including user interfaces), volatile and non-volatile storage or memory, and/or one or more communications interfaces, par.46,The user input interface can comprise any of a number of devices allowing the customer computing entity 110 to receive data, such as a keypad 418 (hard or soft), a touch display, voice/speech or motion interfaces, scanners, readers, or other input device. In embodiments including a keypad 418, the keypad 418 can include (or cause display of) the conventional numeric (0-9) and related keys (#, *), and other keys used for operating the customer computing entity 110 and may include a full set of alphabetic keys or set of keys that may be activated to provide a full set of alphanumeric keys). The claims also recite “personnel device”- see specification, (Par.73, Upon receipt of an item/shipment, carrier personnel or equipment can read (e.g., scan, -30 - interrogate, communicate with, and/or the like) the item/shipment 103. By reading the label (see Fig. 14), RFTD tag, and/or the like associated with the item/shipment, item/shipment information/data for the item/shipment can be received by the carrier systems and/or related entities/devices.par.55, Upon induction of the package into the carrier's transportation and logistics network, carrier personnel can read (e.g., manually or with the aid of a device) the virtual address on the item/shipment (e.g., BigBrown8675309 or 1XR457RS7) look up the appropriate physical delivery address for the item/shipment based on the consignee's profile (e.g., search for the customer profile associated with the virtual address), and route the item/shipment accordingly, par.25). The Claims recite “real-time” see specification: par.26, the information/data collection device 130 may include, be associated with, or be in wired or wireless communication with one or more processors 200 (various exemplary processors are described in greater detail below), one or more location- determining devices or one or more location sensors 120 (e.g., Global Navigation Satellite System (GNSS) sensors), one or more telematics sensors 125, one or more real-time clocks 21). The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        



/DANIEL VETTER/Primary Examiner, Art Unit 3628